DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10, 12-14 are pending in this instant application. Claims 1, 13, and 14 have been amended. Claim 11 is cancelled. Claim interpretations made under 35 USC § 112 (f) in the previous Office Action of 10/6/2021 is maintained in this Office Action. 

Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Applicant primarily asserts that newly added limitation, i.e. 
the geometry information comprises depth information, and the rasterizing includes performing a depth-sorting algorithm that identifies occlusions between one or more bounding volumes, or associated primitives within the frustum, based on the depth information
is not taught in Hunt reference. Applicant further goes on to explain that,
The Examiner takes the position that Hunt (U.S. 2019/0318530) discloses a z-buffer algorithm. Although the disclosure of z-buffering is related to addressing depth information, such techniques are directed to sample/pixel level data (which is clear from the quoted text at page 13 of the Office Action). Thus, as is known in the art, a z-buffer contains a respective piece of depth data for each sample/pixel in an image. 
Although the z-buffering technique is interesting and has its place in image generating processes, the claims as amended are directed to a different technique. Specifically, the claim language requires that the depth information is used for depth sorting BVH parameters, such as bounding volumes and/or primitives within the frustum. Thus, the depth technique of Hunt (U.S. 2019/0318530) fails to anticipate the claimed language. 
[Underlines added by Examiner]
Examiner respectfully disagrees with Applicant’s position and conclusions drawn therefrom. E.g. in ¶0034, Hunt discloses that,
the BVH may be laid out in memory in depth-first preorder and store triangles in a contiguous array, in the order they would be touched in a depth-first traversal of the BVH.
In ¶0050, Hunt discloses, 
If so, the system may sort the accumulated entry points (or fully contained bounding volume) in near depth order and pass them onto the tile-culling phase for further processing.

Similarly in ¶s 0052, and 0074, and possibly in other places Hunt clearly teaches that, the geometry information comprises depth information, and the rasterizing includes performing a depth-sorting algorithm that identifies occlusions between one or more bounding volumes, or associated primitives within the frustum, based on the depth information.
For details see the rejection below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
 
Claims 1-3, 5-7, 10-14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)as being anticipated by Hunt et al. (2019/0318530, hereinafter Hunt).
Regarding claim 1, Hunt discloses a system for rasterizing an image of a virtual environment (title, abstract, ¶0072), the system comprising:
            a bounding volume hierarchy (fig. 1), BVH, obtaining unit (processor 1402 can perform as BVH obtaining unit, fig. 14, ¶0130-0138) operable to obtain a BVH (FIG. 6A illustrates an example of a block culling phase. During this phase, a computing system may traverse through the BVH hierarchy and use beams stemming from blocks (e.g., as shown in FIG. 5) to test for intersections with selected bounding boxes associated with nodes in the BVH – ¶0044) representing one or more objects in the virtual environment, wherein each node of the BVH is associated with geometry information for the one or more objects at least partially contained This disclosure generally relates to computer graphics, and more particularly to graphics rendering methodologies and optimizations for generating artificial reality, such as virtual reality and augmented reality – ¶0001. In particular embodiments, a screen for which a scene is to be generated (e.g., a virtual screen in the 3D space that corresponds to the display screen used by the user) may be divided into n number of blocks – ¶0056.
In order to improve performance, particular embodiments may use an acceleration structure to organize scene geometry. These structures may be based on space partitioning (grids, k-d or k-dimensional tree, binary space partitioning or BSP tree, octree) or object partitioning (bounding volume hierarchy or BVH). By organizing the geometry into spatial regions or bounding them in enclosing volumes, the structures allow a system to avoid testing rays with objects if the rays do not enter the volume bounding the object. In particular embodiments, an axis-aligned bounding volume hierarchy is a hierarchical tree data structure that stores scene geometry (usually triangles) at the leaves of the tree and an axis-aligned bounding box at each node – ¶0030-0031);
            a frustum identification unit (processor 1402 can perform as BVH obtaining unit, fig. 14, ¶0130-0138) operable to identify a viewing frustum associated with a virtual camera defining a viewpoint within the virtual environment (Rather than uniformly casting individual rays for every pixel when solving the visibility problem, particular embodiments use a bounding volume hierarchy and a two-level frustum culling/entry point search algorithm to accelerate and optimize the traversal of coherent primary visibility rays – ¶0005.
FIG. 4 illustrates an example of a beam 420 being cast from a point origin 301 (e.g., the camera or viewpoint) into a 3D modeling space through a tile 220 (in the illustrated example, the tile 220 contains 2x2 pixel footprints 210). The solid beam 420 in this example resembles a frustum stemming from the tile 220 – ¶0041, fig. 4.
In particular embodiments, the radius of the lens or the aperture of the virtual camera may be specified – ¶0084.
In addition to the focal surface map 850, particular embodiments may also enable an application to define parameters of a virtual camera. Rather than using a pinhole camera that is represented by a point in space, particular embodiments may enable applications to define a more realistic virtual camera. For example, FIG. 8 represents parameters of a virtual camera with grid 830. Since a camera has physical dimensions (rather than a point in space), the grid 830 is used to represent the various sample points (e.g., points 831, 832, 833) through which rays may travel. The grid 830, for example, may represent uniform sample points on the aperture or lens of a virtual camera – ¶0086. Also see ¶0078, 0081);
            a BVH identification unit (processor 1402 can perform as BVH identification unit, fig. 14, ¶0130-0138) operable to identify a BVH node associated with at least one bounding volume that is intersected by the frustum (In particular embodiments, an axis-aligned bounding volume hierarchy is a hierarchical tree data structure that stores scene geometry (usually triangles) at the leaves of the tree and an axis-aligned bounding box at each node. The bounding box associated with each node may conservatively enclose all of the geometries associated with the node's sub-tree. In particular embodiments, rays (or other visibility queries such as beams) may be traversed recursively through the tree from the root and tested against nodes' children's bounding volumes. Recursive traversal of a node's children may only occur in the case of intersection, so rays/beams can avoid traversing portions of the tree whose parent nodes are miss by the rays/beams – ¶0030-0031.
The solid beam 530 in this example resembles a frustum stemming from the block 230. The volume of the beam 530 may be defined by the vectors projecting through the four corners of the block 230. An object or triangle intersects with the beam 530 if the object/triangle intersects with any portion of the volume of the beam 530…BVH refit may be implemented in a series of CUDA kernels in the following example stages: (1) transform vertices (perform linear blend skinning); (2) clear BVH node bounds; (3) precompute triangles (e.g., by (a) gathering vertices (b) compute edge equations (for a Moller-Trumbore ray-triangle intersection), and (c) computing triangle bounds and atomically update corresponding leaf bounding box); and (4) refit BVH by propagating bounds from leaf nodes up through internal node hierarchy – ¶0042. See steps 614-616 in fig. 6A); and
            a rasterization unit (processor 1402 can perform as rasterization unit, fig. 14, ¶0130-0138) operable to rasterize an image of the virtual environment using the geometry information associated with the identified BVH node (Particular embodiments described herein supports a technique that is termed "beam racing." In the graphics rendering pipeline, each primitive is rendered in memory before the scene is rasterized. In other words, pixels in the final scene are generate one by one after objects in the scene have been rendered – ¶0114. In particular embodiments, the generation of the pixels may be the result of shading and rasterization processes – ¶0122. Also see ¶0031-0032, ¶0046, ¶0052 etc.),
To provide further context, conventional z-buffering is often used for addressing real-time primary visibility problems, largely due to its applicability to uniform primary visibility problems (e.g., for conventional rectangular screens) and the availability and proliferation of inexpensive, specialized hardware implementations. The z-buffer algorithm uses a z-buffer, a uniform grid data structure that stores the current closest hit depth for each sample/pixel. Most implementations of z-buffering assume samples/pixels are laid out in a uniform grid, matching precisely to the organization of the data structure. The uniform nature of the grid structure, combined with the uniform distribution of samples mapped onto this grid, allows for a very efficient algorithm for determining which samples overlap a polygon/triangle. The process of mapping the spatial extent of an object onto the grid is known as rasterization – ¶0024
In particular embodiments, the BVH may be laid out in memory in depth-first preorder and store triangles in a contiguous array, in the order they would be touched in a depth-first traversal of the BVH – ¶0034.
In particular embodiments, at step 624, the system may determine whether one or more terminating conditions for the block-culling phase are met. If no terminating condition is met, the system may continue to perform intersection tests against bounding volumes associated with the nodes stored in the traversal stack. For example, after determining that the bounding volume of the root node 110 partially intersects the block beam, the system may, in the next iteration, test whether the smaller sub-bounding volume associated with, e.g., node 120 or 130 intersects with the block beam. This process may continue until a terminating condition is met. For example, traversal may continue until the traversal stack is empty. If so, the system may sort the accumulated entry points (or fully contained bounding volumes) in near depth order and pass them onto the tile-culling phase for further processing. Another terminating condition may be when the sum of the size of the traversal stack and the size of the list of fully contained bounding volumes equals a prespecified value, such as 32, 64, 128, etc. In particular embodiments, the traversal stack and the list may be merged, sorted in near depth order and passed onto the tile-culling phase. Thus, no more than a fixed number of entry points are ever passed from the block-culling phase onto tile-culling phase – ¶0050.
The tile-culling phase picks up where the block culling phase left off. In particular embodiments, each entry point identified during the block-culling phase is further tested using 64 tile-culling phases (e.g., corresponding to the 8×8 or 64 tiles in the block, according to particular embodiments). In particular embodiments, tile culling may be implemented in an explicit stack AVX traversal, as in block cull. However, rather than beginning by initializing the traversal stack with the root node in the BVH, the traversal stack may be initialized by copying the output of the associated block cull. In this way, tile cull avoids duplicating a significant amount of traversal, performed during block cull. In particular embodiments, the beam/box tests have similar potential outcomes as in block cull, but traversal may continue until the traversal stack is empty. Once all triangles have been gathered, they are copied through CUDA to the GPU for sample testing. In particular embodiments, in high depth complexity scenes, excessive numbers of triangles may be eagerly gathered and potentially tested, despite the fact that they may be occluded by nearer geometry. Short-circuiting tile traversal may require interleaving tile cull and sample testing, which implies migrating tile cull to a CUDA implementation – ¶0052. Also see ¶0074)
Regarding claim 2, Hunt discloses the system of claim 1, wherein:
the BVH identification unit is operable to identify one or more bounding volumes associated with a sub-node of the identified BVH node that are intersected by the frustum (BVHs can be generated in a number of ways, each with its own benefits and drawbacks. For example, a top-down approach can be taken in which the bounding volumes are defined beginning with the largest sets possible. That is, the input (such as the set of objects within an environment, or a representation of those objects) is divided into two or more subsets that are each then subdivided--that is, bounding volumes are generated beginning with box 110, and proceeding to boxes 120 and so on – ¶0025.
The solid beam 530 in this example resembles a frustum stemming from the block 230. The volume of the beam 530 may be defined by the vectors projecting through the four corners of the block 230. An object or triangle intersects with the beam 530 if the object/triangle intersects with any portion of the volume of the beam 530…BVH refit may be implemented in a series of CUDA kernels in the following example stages: (1) transform vertices (perform linear blend skinning); (2) clear BVH node bounds; (3) precompute triangles (e.g., by (a) gathering vertices (b) compute edge equations (for a Moller-Trumbore ray-triangle intersection), and (c) computing triangle bounds and atomically update corresponding leaf bounding box); and (4) refit BVH by propagating bounds from leaf nodes up through internal node hierarchy – ¶0042. See steps 614-616 in fig. 6A.
In particular embodiments, an axis-aligned bounding volume hierarchy is a hierarchical tree data structure that stores scene geometry (usually triangles) at the leaves of the tree and an axis-aligned bounding box at each node. The bounding box associated with each node may conservatively enclose all of the geometries associated with the node's sub-tree. In particular embodiments, rays (or other visibility queries such as beams) may be traversed recursively through the tree from the root and tested against nodes' children's bounding volumes. Recursive traversal of a node's children may only occur in the case of intersection, so rays/beams can avoid traversing portions of the tree whose parent nodes are miss by the rays/beams – ¶0030-0031); and
the rasterization unit is operable to instead rasterize an image of the virtual environment using the geometry information associated with the identified BVH sub-nodes (Particular embodiments described herein supports a technique that is termed "beam racing." In the graphics rendering pipeline, each primitive is rendered in memory before the scene is rasterized. In other words, pixels in the final scene are generate one by one after objects in the scene have been rendered – ¶0114. In particular embodiments, the generation of the pixels may be the result of shading and rasterization processes – ¶0122. Also see ¶0031-0032, ¶0046, ¶0052 etc.).
Regarding claim 3, Hunt discloses the system of claim 2, wherein the BVH identification unit is operable to repeat the identification process until a predetermined level of detail is reached (In particular embodiments, a rendering system may use a raycaster that uses a three-level (or more) entry-point search algorithm to determine visibility. At a high level, the system may take a hierarchical approach where larger beams (e.g., a coherent bundle of rays) are first cast to determine collision at a broader scale. Based on the hits/misses of the beams, more granular beams or rays may be cast until the visibility problem is solved – ¶0029.
Because block traversal is a culling/entry point search phase, rather than traversing all the way to the leaves, as a traditional ray tracer would do, block traversal only traverses until it reaches a specific stopping criterion (e.g., when 64 entry points have been discovered) – ¶0044.
For example, after determining that the bounding volume of the root node 110 partially intersects the block beam, the system may, in the next iteration, test whether the smaller sub-bounding volume associated with, e.g., node 120 or 130 intersects with the block beam. This process may continue until a terminating condition is met – ¶0050).
Regarding claim 5, Hunt discloses the system of claim 3, wherein the predetermined level of detail is set in dependence upon an identification of the content represented by the one or more objects associated with a BVH node (beams or rays may be cast until the visibility problem is solved – ¶0029. Also see ¶0044, 0050).
Regarding claim 6, Hunt discloses the system of claim 1, wherein the geometry information comprises one or more primitives (For example, referring to FIG. 1, every child node (e.g., 120-128 and 130-136) corresponds to a bounding volume within the bounding volume of the root 110. Objects (e.g., primitive geometries such as triangles, larger objects defined by a collection of primitive geometries, etc.) defined in the 3D space may be contained within any number of bounding volume – ¶0046).
Regarding claim 7, Hunt discloses the system of claim 1, wherein the geometry information comprises information defining the size and/or shape of bounding volumes within In particular embodiments, the method may begin at step 610, where an explicit traversal stack (e.g., a data structure used to track which nodes of the BVH is to be tested for intersection) may be initialized with the BVH's root (e.g., node 110 shown in FIG. 1), which is associated with a bounding volume (BV), which may be a bounding box, for example. The bounding volume may be defined within the 3D space. In certain scenarios, the bounding volume may contain smaller bounding volumes. For example, referring to FIG. 1, every child node (e.g., 120-128 and 130-136) corresponds to a bounding volume within the bounding volume of the root 110. Objects (e.g., primitive geometries such as triangles, larger objects defined by a collection of primitive geometries, etc.) defined in the 3D space may be contained within any number of bounding volume. For example, an object contained by the bounding volume associated with node 125 is also contained within the bounding volumes associated with nodes 123, 121, 120, and 110– ¶0046).
Regarding claim 10, Hunt discloses the system of claim 1, wherein one or more BVH nodes are associated with a respective list identifying each of the primitives in the leaf nodes associated with those BVH nodes (In particular embodiments, the method may begin at step 610, where an explicit traversal stack (e.g., a data structure used to track which nodes of the BVH is to be tested for intersection) may be initialized with the BVH's root (e.g., node 110 shown in FIG. 1), which is associated with a bounding volume (BV), which may be a bounding box, for example. The bounding volume may be defined within the 3D space. In certain scenarios, the bounding volume may contain smaller bounding volumes. For example, referring to FIG. 1, every child node (e.g., 120-128 and 130-136) corresponds to a bounding volume within the bounding volume of the root 110. Objects (e.g., primitive geometries such as triangles, larger objects defined by a collection of primitive geometries, etc.) defined in the 3D space may be contained within any number of bounding volume. For example, an object contained by the bounding volume associated with node 125 is also contained within the bounding volumes associated with nodes 123, 121, 120, and 110 – ¶0046).
Regarding claim 12, Hunt discloses the system of claim 1, wherein a pose of the virtual camera is determined in dependence on a user input (At step 920, the system may determine an orientation in a three-dimensional (3D) space, which may represent the orientation of a virtual camera or viewer in the 3D space. In particular embodiments, the orientation may be specified by the VR application, which in turn may be based on sensor data generated by a virtual reality device. For example, a head-mounted device may include a gyroscope or inertial measurement unit that tracks the user's real-time movements and output sensor data to represent or describe the movement. The sensor data provided by such motion-tracking sensors may be used by the VR application to determine the user's current orientation and provide that orientation to the rendering engine to orient/reorient the virtual camera in the 3D space – ¶0089).
Regarding method claim(s) 13, although wording is different, the material is considered substantively similar to the system claim(s) 1 as described above.
Regarding claim 14, Hunt discloses a non-transitory machine-readable storage medium which stores computer software which, when executed by a computer, causes the computer to perform a method (¶0138, claim 8 and dependents) for rasterizing an image of a virtual environment, the method comprising: obtaining a bounding volume hierarchy, BVH, representing one or more objects in the virtual environment, wherein each node of the BVH is associated with geometry information for the one or more objects at least partially contained see substantively similar method claim 13 rejection above).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Heggelund (US 2018/0300915).
 	Regarding claim 4, Hunt discloses the system of claim 3, except, wherein the predetermined level of detail is a predetermined multiple of the pixel size used in the rasterization process.
abstract). E.g. a 2x2 pixel size is used in the rasterization process (¶0363-0365).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hunt to include the teaching of Heggerlund of setting up a level of detail using a predetermined multiple of the pixel size used in the rasterization process, because, the combination would render better graphics. This improvement is achieved by combining prior arts in pertinent areas according to known methods to yield predictable results.
 	Claims 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smolic et al.  (US 2014/0347452, hereinafter Smolic).
Regarding claim 8, Hunt discloses the system of claim 1, except, wherein the rasterization unit is operable to use an imposter to represent the identified BVH node.
However, Smolic discloses that input pixels correspond to Gaussian regions, or splats, in the output image, which are rasterized within a bounding box and accumulated in a frame buffer (¶0075).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Hunt with the teaching of Smolic of rasterization unit is operable in using Gaussian splats as imposter to represent a BVH node, because, since Gaussians are closed among themselves and under affine Smolic: ¶0075). This improvement is achieved by combining prior arts in pertinent areas according to known methods to yield predictable results.
Regarding claim 9, Hunt in view of Smolic discloses the system of claim 8, wherein the imposter is a Gaussian splat (Smolic: ¶0075).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN N FLORA/Primary Examiner, Art Unit 2619